DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 1/7/2022), applicant’s arguments (filed 1/7/2022, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 1-8 and 12-20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-7 and 10-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an optical system comprising “the first partial reflector receives light emitted from a display panel of the display device the emitted light having a limited emission cone, and the emission cone varies spatially over the display panel”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-7 and 10-19 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 20:  The prior art of record does not disclose or suggest an optical device comprising 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872